Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 7-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al. (US 2019/0184998; hereinafter Zheng). 
Regarding Claim 1:
Zheng discloses a driving support apparatus in a vehicle, comprising: an information acquisition unit configured to acquire peripheral information of the vehicle (Zheng, Para. [0041], Zheng discloses an advanced control system which interpret sensory information regarding the surroundings of the vehicle); 
a risk prediction unit configured to predict a risk region on the periphery of the vehicle using the peripheral information (Zheng, Para. [0049], [0070], Zheng discloses a risk detector predicts an event (i.e. collision) in a region based on the environmental conditions (i.e. periphery information)); 
a sight line specifying unit configured to specify a first position of a sight line of a driver of the vehicle in the peripheral information (Zheng, Para. [0050], [0085], Fig. 6 and 10, Zheng discloses pose information, including at least eye-tracking of the driver, determines which direction a driver is looking as captured by interior sensors (see Fig. 10)); 
an estimation unit configured to estimate a second position of a sight line of a specific driver having a specific attribute in the peripheral information using a learned model learned using data of a position of a sight line of the specific driver at the time of driving (Zheng, Para. [0047-0050], [0113], Zheng discloses the risk evaluator estimates the risk associated with the driver based on the current mental state (i.e. eye-tracking) and the stored driver profile which includes at least model data of the driver, health information, and driving history (i.e. driver with specific attribute)); and
a control unit configured to switch driving support control based on a first degree of deviation between the risk region predicted by the risk prediction unit and the first position of the sight line specified by the sight line specifying unit when a second degree of deviation between the second position of the sight line estimated by the estimation unit and the first position of the sight line specified by the sight line specifying unit is less than a first threshold (Zheng, Para. [0070-0072], [0085-0089], [0094-0095], Zheng discloses a switch direction controller configured to switch driving support of the vehicle based on a degree of risk based on at least driver pose information and environmental conditions of the vehicle in a hazardous situation when the switch risk determiner and risk evaluator determine from at least the in-vehicle sensors and driver state analyzer determine the driver mental state (i.e. at least eye-tracking) is below a first threshold (i.e. sleeping, drowsy, etc. Para. [0090-0091]).
Regarding Claim 2:
Zheng discloses the apparatus according to claim 1.
	wherein the control unit is configured to execute: a first driving support control when the first degree of deviation is equal to or greater than a second threshold (Zheng, Para. [0098], Zheng discloses an autonomous mode of the vehicle is executed when the determined risk is unacceptable (i.e. greater than a threshold);
	a second driving support control when the first degree of deviation is less than the second threshold (Zheng, Para. [0096], Zheng discloses switching from autonomous to manual or manual to autonomous following determining the risk is below the predetermined threshold for the current mode of the vehicle and executes the second driving mode); and
	the first driving support control when the second degree of deviation is equal to or greater than the first threshold (Zheng, Para. [0098], Zheng discloses an autonomous mode of the vehicle is executed when the determined risk is unacceptable (i.e. greater than a threshold for the particular mode the vehicle is in, Para. [0096])).
Regarding Claim 3:
Zheng discloses the apparatus according to claim 1.
Zheng further discloses wherein the control unit switches contents of a notification to the driver as switching of the driving support control (Zheng, Para. [0146], Zheng discloses switching the warning instructions (i.e. notification) to the driver based on the vehicle switching to autonomous mode or manual mode, with the switch chosen based on the mental state of the driver (i.e. degree of deviation)).
Regarding Claim 4:
Zheng discloses the apparatus according to claim 3.
Zheng further discloses wherein switching of the contents of the notification includes change of one of a volume, a notification timing, an utterance speed, and a tone (Zheng, Para. [0162], Fig. 20b, Zheng discloses the volume and time duration of the warning notification increases based on the mental state of the driver).  
Regarding Claim 5:
Zheng discloses the apparatus according to claim 3.
Zheng further discloses wherein switching of the contents of the notification includes change of words for directly notifying contents of a risk and words for indirectly notifying the contents of the risk (Zheng, Para. [0167-0169], Fig. 19-20B, Zheng discloses the warning instructions (i.e. notification) includes a multi-modal warning instruction in which different media present different tasks dependent on at least the mental state and predicted events of the vehicle, each media type (i.e. vibration, visual, audio) and warning instruction have different contents regarding the task to be performed by the driver). 
Regarding Claim 7:
Zheng discloses the apparatus according to claim 1.
Zheng further discloses wherein the control unit switches a threshold for a control parameter of the driving support control as switching of the driving support control (Zheng, Para. [0089-0090], [0095-0099], Zheng discloses the threshold for switching to an autonomous or manual mode (i.e. control parameter) is based on at least the mental state of the driver and which mode the vehicle is switched to).  
Regarding Claim 8:
Zheng discloses the apparatus according to claim 1.
Zheng further discloses further comprising a decision unit configured to decide the first threshold in accordance with information of the driver (Zheng, Para. [0086-0090], [0095-0099], Zheng discloses the threshold for switching to an autonomous or manual mode (i.e. control parameter) is based on at least the current mental state, and past behavior of the driver), 
wherein the control unit switches the driving support control using the first threshold decided by the decision unit (Zheng, Para. [0070-0072], [0085-0089], [0094-0095], Zheng discloses a switch direction controller configured to switch driving support of the vehicle based on a degree of risk based on at least driver pose information (i.e. degree of mental state awareness) and environmental conditions of the vehicle in a hazardous situation).
Regarding Claim 9:
Zheng discloses the apparatus according to claim 8.
Zheng further discloses wherein the information of the driver includes one of an operation mode of the vehicle set by the driver, a driving history of the driver, and attribute information of the driver (Zheng, Para. [0086-0090], [0095-0099], Zheng discloses the driver information includes at least the driving history of the driver, and characteristics of the driver). 
Regarding Claim 10:
Zheng discloses the apparatus according to claim 1.
Zheng further discloses further comprising a unit configured to predict, using the peripheral information of the vehicle, a collision possibility between the vehicle and a target represented by the peripheral information (Zheng, Para. [0071], Zheng discloses the manual mode risk detector determines an accident is imminent based on environmental conditions and mental state of the driver), 
wherein the control unit switches the driving support control in accordance with the predicted collision possibility (Zheng, Para. [0075], Zheng discloses the driving support is switched based on the predicted collision to perform safety related functions).  
Regarding Claim 11:
Zheng discloses the apparatus according to claim 10.
Zheng further discloses wherein if the predicted collision possibility exceeds a predetermined threshold, the control unit operates a collision safety device before collision (Zheng, Para. [0075], Zheng discloses a safety related function is performed when a predicted collision has been determined to exceed a risk threshold). 
Regarding Claim 12:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 15:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Tsukao et al. (US 2019/0308554; hereinafter Tsukao).
Regarding Claim 6:
Zheng discloses the apparatus according to claim 3.
Regarding claim 6, Zheng discloses notifications are presented to the driver, as noted in the rejection to claims 1 and 3 above. However, Zheng does not appear to explicitly disclose the notifications include words used to guide the sight line of the driver to the risk region. 
Tsukao, in the same field of endeavor of vehicle controls, discloses wherein the contents of the notification include words used to guide the sight line of the driver to the risk region (Tsukao, Para. [0049], Tsukao discloses notification to guide a driver’s sight line to a visual attention point (i.e. risk region) is given to the drive by using voice (i.e. words)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Zheng to include a notification of words to guide the sight line of the driver to a risk region as disclosed by Tsukao in order to alert the driver of an object outside the sight line of the driver, (Tsukao, Para. [0049]).
Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. 
The applicant argues cited art of Zheng fails to disclose “control unit configured to switch driving support control based on a first degree of deviation between the risk region predicted by the risk prediction unit and the first position of the sight line specified by the sight line specifying unit when a second degree of deviation between the second position of the sight line estimated by the estimation unit and the first position of the sight line specified by the sight line specifying unit is less than a first threshold”. However, the examiner respectfully disagrees. Zheng discloses switching driving support of the vehicle based on the degree of risk determined by comparing (see at least Para. [0079]) at least driver profile information (i.e. second position) to the measured dynamic driver pose information of the driver (i.e. at least first position). Therefore the cited art discloses the argued limitation.
Additionally the applicant argues the cited art of Zheng fails to disclose estimating a position of a sight line of a specific driver using a learned model. However, the examiner respectfully disagrees. Zheng discloses the driver profile information includes estimation of the driver pose (which includes eye-tracking, see Para. [0085]) based on learned characteristic information of the specific driver, such as short sighted, handicapped, or other medical information of the driver (see at least Para. [0047], [0079]). The examiner puts forth this learned characteristic information is used when determining the static driver pose and, as explained above in the rejection of claim 1, comparing against the dynamic pose information of the driver when determining risk. Therefore the cited art discloses the argued limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        



/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664